Citation Nr: 1036947	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor and 
tinea pedis (skin disability), currently rated 10 percent 
disabling.

2.  Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1995.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
The Veteran attended a hearing before the undersigned in October 
2007.  The appeal was remanded for additional development in May 
2006 and January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA examinations for the disabilities on appeal 
were in October 2006 and November 2006.  Since that time, the 
Veteran contends that both his skin disability and his 
prostatitis have become worse.  He has provided medical evidence 
from a private provider in support of this contention, dated in 
March 2010 and April 2007.  Hence, a more contemporaneous VA 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the disability.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous"). 

A February 2010 examination report states that the Veteran is 
"on disability" for his skin disability, but it is unclear if 
this is a reference to VA benefits or to Social Security 
Administration (SSA) benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  On remand, the RO/AMC should determine if the 
Veteran receives SSA disability benefits.  If so, these records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran is receiving 
SSA disability benefits.  If so, obtain 
the Veteran's current and complete SSA 
disability benefits records.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of tinea versicolor, tinea pedis 
and prostatitis.  The entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly current treatment records.  
The examiner should conduct a complete 
history and physical and assign all 
relevant diagnoses.

With regard to the tinea versicolor and 
tinea pedis, the examiner should note if 
the Veteran reports that the skin 
disability becomes worse at any given time 
of year.  The examiner should note the 
percentage of exposed and total body area 
affected.  The examiner should note 
whether the Veteran has missed any time 
from work due to this specific disability 
and state whether it impacts the Veteran's 
employability.

With regard to prostatitis, the examiner 
should note whether the Veteran 
experiences urinary tract infections and, 
if so, their frequency and severity.  The 
examiner should note any voiding 
dysfunction, including daytime voiding 
intervals and nighttime awakenings to 
void.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  After completing the above action, the 
claim should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(continued on next page)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


